Exhibit CHINA VALVES TECHNOLOGY, INC. ENGLISH TRANSLATION OF INDEPENDENT DIRECTOR AGREEMENT WITH PETER LI Due to business requirement, China Valves Technology, Inc. (hereinafter referred to as “Party A” or “Company”), intends to employ Yichen Li (a.k.a. Peter Li) (hereinafter referred to as “Party B”) to be a director of Party A in accordance with the State’s relevant laws, regulations and rules on labor issues.Based on the principles of equality, volunteer, and consultation, both Parties enter into this Agreement to establish relations and specify both Parties’ rights and obligations for mutual abidance. 1.Term This Agreement becomes effective on November 22, 2008.Unless one party terminates the Agreement pursuant to the terms of this section, the term of the Agreement is two years. If no party gives a thirty-day notice prior to the termination of the Agreement, the Agreement will be automatically extended for one more year. The Agreement is at will and either party may terminate the Agreement with or without cause. In the event that either Party intends to terminate this Agreement, it shall notify the other Party in writing or by email thirty (30) days in advance. Given that Party A’s investor, The Pinnacle Fund, has veto power to the appointment of Party B, if The Pinnacle Fund does not agree to Party B’s appointment, the Agreement will be void automatically. 2.Position: The position of Party B is independent director of Party A’s board of directors and the chairman of the Audit Committee. 3.
